1                                                                         JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   NEDA FARAJI, on behalf of herself and all   No. 5:17-cv-00155-ODW-SP
     others similarly situated, and as an
12   “aggrieved employee” on behalf of other     ORDER GRANTING STIPULATION
     “aggrieved employees” under the Labor       TO DISMISS ACTION WITH
13                                               PREJUDICE [117]
     Code Private Attorneys General Act of
14   2004,
                                                 Judge:      Hon. Otis D. Wright, II
15                    Plaintiff(s),
                                                 Complaint filed: November 28, 2016
16        vs.                                    Trial date:      None Set
17   TARGET CORPORATION, a Minnesota
18   corporation; and DOES 1 through 50,
     inclusive,
19
                      Defendant(s).
20
21
22
23
24
25
26
27
28
1        On the Stipulation (ECF No. 117) of the parties pursuant to Federal Rule of Civil
2    Procedure 41(a)(1):
3          IT IS HEREBY ORDERED that:

4        1.    The entire action and all claims asserted therein are hereby DISMISSED

5              without prejudice; and

6        2.    All dates and deadlines in this action are VACATED and taken off calendar.

7
8        IT IS SO ORDERED.

9        October 5, 2018

10
11                                      ____________________________________

12                                              OTIS D. WRIGHT, II

13                                        UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
